Citation Nr: 1538031	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  09-17 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from November 1964 to November 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefit on appeal for the Houston, Texas RO.  

In October 2013, the Veteran's claim was remanded for further development.  The requested action was taken and the case has since been returned to the Board for adjudication.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  The credible and competent evidence of record is against a finding that the Veteran was present on the landmass or the inland waters of Vietnam during service and, therefore, he is not presumed to have been exposed to herbicides, including Agent Orange.

2.  The credible and competent evidence of record does not show that the Veteran served along the Demilitarized Zone (DMZ) in Korea during the period from April 1968 through August 1971, nor does the competent and credible evidence show that he was actually exposed to tactical herbicides while serving in the DMZ from April 1965 to March 1966.  
 
3.  Diabetes mellitus is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

CONCLUSION OF LAW

Diabetes mellitus type II was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in December 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The 2006 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claim. These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014). 

The Board acknowledges that the Veteran has not been afforded a VA examination with respect to his claim of entitlement to service connection for diabetes mellitus.  However, the Board finds that a VA examination is not necessary in order to render a decision as to this issue.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

As will be discussed below, the competent, credible, and probative evidence of record fails to demonstrate that the Veteran served in-country Vietnam during the Vietnam War, nor was he shown to have been exposed to herbicides while serving in Korea.  This is important as exposure to herbicides is the basis of his claim for service connection.  As will be discussed below, there is no evidence of any complaints, treatment, findings, or diagnoses referable to diabetes mellitus during service.  Additionally, the first evidence of a diagnosis of diabetes mellitus is as early as 2002.  Moreover, the Veteran has not alleged a continuity of for symptomatology diabetes mellitus since service; rather, he has contended that he is entitled to presumptive service connection based on exposure to herbicides.  As will be discussed further below the preponderance of the evidence is against showing that he was exposed to herbicides, to include Agent Orange, during service.  Therefore, the Board finds that there is no indication that diabetes mellitus, or persistent or recurrent symptoms of such disease, may be associated with the Veteran's military service.  Thus, a remand for examinations and/or opinions is not necessary to decide the claim.  See 38 C.F.R. § 3.159 (c)(4).

In accordance with the procedures set forth in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(p), when a Veteran claims exposure in Korea, and his service was not between April 1, 1968, and August 31, 1971, and in a unit or entity listed in the table provided in that section, a request must be sent to the U.S. Army and Joint Services Research Center (JSRRC) for verification of actual exposure to herbicides.  Here, the Veteran did not serve in Korea between April 1968 and August 1971.  

In June 2013, the RO requested that the Veteran provide more details regarding his service in Korea-to include the units he was assigned to, the dates he contends he was exposed to Agent Orange there, and any temporary duty assignments.  To date, the Veteran has not responded to this request.  The RO then sent a request to the Joint Services Records Research Center (JSRRC) in August 2013 asking them to provide the unit history and possible Agent Orange exposure between July 1, 1965, to August 30, 1965.  The JSRRC provided a response in November 2013 finding no evidence that the Veteran's unit was exposed to Agent Orange.  Because the Veteran did not provide any more specificity as to when and how he believes he was exposed to Agent Orange during service, the JSRRC reviewed the unit's records from July 1965 to December 1965.  The Board finds that all reasonable attempts were made to verify the Veteran's potential exposure to Agent Orange during service, and any further attempts to verify this exposure would be futile.  

Given the attempts to obtain a more detailed description of the Veteran's Korea service; the JSRRC request and November 2013 response regarding the Veteran's claimed exposure to Agent Orange; and the subsequent readjudication of the claim; the Board finds that there has been substantial compliance with its May 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be granted on a presumptive basis for certain chronic diseases, including diabetes mellitus, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Alternatively, a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  The Veteran's service records clearly demonstrate no service in the Republic of Vietnam during the required period.  Therefore, he is not presumed to have been exposed to herbicides, including Agent Orange, in service.  See id. 

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2014).  The regulations do provide presumptive service connection for diabetes mellitus, based on exposure to Agent Orange.  38 C.F.R. § 3.307, 3.309.  The VA Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 57586-57589 (1996).

Effective February 24, 2011, VA amended its regulations (38 C.F.R. § 3.307) to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iv).  This amendment was to apply to all applications for benefits received by VA on or after February 24, 2011, and to all applications for benefits pending before VA on February 24, 2011.  VA believed it was reasonable and consistent with the intent of Congress to concede exposure for veterans who served in or near the Korean DMZ after herbicide application ceased, because of the potential for exposure to residuals of herbicides applied in that area.  See 149 Cong. Rec. H11705-01 (2003).

The Board notes, notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).  In the absence of a presumptive basis to grant a claim, to establish a right to compensation for a present disability on a direct basis.  Again, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

The Veteran contends that he was exposed to Agent Orange while serving in the Korea Demilitarized Zone (DMZ) from April 6, 1965, to March 6, 1966, and his diabetes mellitus is attributed to his claimed Agent Orange exposure.  He asserts that he has no family history of diabetes mellitus.  

The Veteran has a current diagnosis of diabetes mellitus, type II.  This diagnosis was shown as early as 2002.

As an initial matter, the Veteran does not allege, nor does the record reflect, that he first manifested diabetes during service or until many years after service.  In this regard, the Veteran's service treatment records are negative for complaints, treatment, or diagnoses of diabetes.  Moreover, there is no evidence of symptoms or a diagnosis of such disease for over 35 years after service.  As such, the evidence does not indicate diabetes mellitus manifested within one year from active duty or the existence of any continuity of symptomatology.  

In February 2007 the RO contacted the National Personnel Records Center (NPRC) to determine whether the Veteran had any Republic of Vietnam service.  In a response received that same month, the NPRC found the Veteran had no verified service in Vietnam.  The Veteran has not contended any Vietnam service, nor does the competent and credible evidence show service in Vietnam.   

Upon review of the Veteran's service personnel file, it was determined that the Veteran served in Btry B 1st Bn 15th Arty USARPAC Korea as a Cannoneer from July 1, 1965 through March 5, 1966.  

In June 2013, the RO sent the Veteran a letter requesting that he provide a detailed description as to each unit to which he was assigned while serving in Korea-including any temporary duty assignments and the dates he was assigned there.  As noted above, the Veteran did not respond to this request for more detailed description of his Korea service.  

In August 2013, the RO made a request to the Joint Services Records Research Center (JSRRC) to determine whether the Veteran's unit in Korea was actually exposed to Agent Orange in service.  

In a November 2013 response, the JSRRC responded with the following:

We reviewed the July-December 1965 unit history submitted by the 1st Battalion, 15th Artillery (1st Bn, 15th Arty).  The history documents that the unit returned to Korea on July 1, 1965, and was assigned to the 2nd Infantry Division (2nd Inf Div).  The history further documents that the battalion was in a defensive posture along the Demilitarized Zone (DMZ) of Korea, so the majority of the time was spent in training to maintain combat effectiveness.  However, the history does not document the use, storage, spraying, or transporting of herbicides.

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence does not show the Veteran was actually exposed to herbicides while serving in Korea, nor does the evidence show that the Veteran's diabetes mellitus was directly related to his military service.

Although diabetes mellitus is a disease presumptively associated with herbicide exposure, the Veteran's personnel records show that he served in Korea from April 1965 to March 1966, which does not include a period of time for which herbicide exposure, may be presumed for units that served along the Korean DMZ.

As noted above, VA has developed specific evidentiary procedures to verify whether a Veteran was exposed to herbicides along the DMZ in Korea.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.p.  However, review of that section reveals that the DoD has determined that herbicides were used along the DMZ in Korea between April 1968 and July 1969.  The Board further notes that 38 C.F.R. § 3.307 was recently amended to include service between April 1, 1968, and August 31, 1971.  38 C.F.R. § 3.307(a)(6)(iv)).  Therefore, his service falls outside the temporal parameters of possible exposure to herbicides in Korea, and he cannot be found entitled to consideration of his claim based on the presumptive provisions in 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iv).  The Board further notes that the Veteran has not alleged, and the record does not show, that he had service in Vietnam during the Vietnam era.  Nonetheless, if the Veteran can show that he was exposed to herbicide agents, he may still qualify for service connection for diabetes mellitus as directly exposed to herbicides.  At issue then, is whether the Veteran had any exposure to herbicides, to include Agent Orange, at any point in his active military service.

The Board finds that the Veteran's claimed exposure to herbicides while stationed in Korea to be outweighed by the more probative evidence to the contrary-namely, the NPRC response and JSRRC response finding no documented use, storage, spraying, or transporting of herbicides by the Veteran's unit in Korea.  The Veteran is not competent to state that he was actually exposed to herbicides, including Agent Orange, while serving in the DMZ.

The Board also notes that there is no conclusive lay or medical evidence in the claims file of diabetes mellitus in service or within one year of service so as to allow for presumptive service connection as a chronic disease under 38 C.F.R. § 3.309(a).  Again, the Veteran was first shown to have diabetes mellitus in the early-2000s.  

As noted above, the Veteran is not, however, precluded from proving entitlement to service connection on a direct basis.  See Combee v. Brown, 5 Vet. App. 248 (1993).

In light of the responses from NPRC and JSRRC the Board finds that the record presents no credible basis for finding that the Veteran was exposed to herbicide agents in service.  There simply is no competent, persuasive evidence to show that the Veteran was exposed to the type of herbicides contemplated by governing law, so as to allow for an establishment of service connection for herbicide exposure during active duty.  NPRC and JSRRC explicitly determined that they could not verify any such exposure.

As the preponderance of the evidence is against the claim for service connection for diabetes mellitus, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus is denied.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


